DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I in the reply filed on 8/22/2022 is acknowledged.
	Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bone fragments 9 in paragraph 0028, line 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
4.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities: 
In paragraph 0011, line 11 reads “A planar sides” but should instead read “Planar sides”
In paragraph 0017, line 1 reads “FIGs. 1A and B” but should instead read “FIGs. 1A and 1B” for clarity
In paragraph 0028, line 1 reads “FIGs. 1A and B” but should instead read “FIGs. 1A and 1B” for clarity
In paragraph 0028, line 6 reads “torque amplifying knob 11” but should instead read “torque amplifying knob 15”
In paragraph 0030, line 8 reads “two seating grooves 19” but, for consistency, should instead read “two seating channels 19”, as this is what character 19 is referred to as throughout the remainder of the disclosure 
In paragraph 0030, line 9 reads “two seating grooves 21” but, for consistency, should instead read “two seating channels 21”, as this is what character 21 is referred to as throughout the remainder of the disclosure 
In paragraph 0035, line 7 reads “the threaded nut 24” but, for consistency, should instead read “the clamp screw nut 24”
In paragraph 0037, line 4 reads “wing knob 15” but, for consistency, should instead read “torque amplifying knob 15”
Appropriate correction is required.
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: paragraph 0032, line 7 “the clamp screw 18”.

Claim Interpretation
7.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment means” in claim 1.
	Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 1-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lessig et al. (U.S. Patent Application 20060287652) in further view of Kanaan et al. (U.S. Patent 5947671).
	Regarding claim 1, Lessig discloses universal clamp apparatus (Fig. 1 adjustable clamp 1) for an orthopedic exterior fixator, the universal clamp apparatus comprising: first and second pin/rod clamps (Fig. 1 first clamp assembly 2 and second clamp assembly 4), each of the first and second pin/rod clamps having an attachment means (Fig. 1 first receiving portion 54 and second receiving portion 56, receiving portions 24 and 26) for attaching to at least one of the following: a frame rod associated with a frame of the fixator and/or a bone pin for implantation in a bone fragment (par. 0031 lines 7-12); a clamp screw (Fig. 2 shaft 6) comprising an elongated cylindrical threaded body (Fig. 2 threaded portion 80) extending through and connecting the first and second pin/rod clamps (par. 0042 lines 1-4); a torque amplifying knob (Fig. 2 gripping surface 104 connected to nut 86), the knob having a central screw turn actuator (Fig. 2 head portion 101), the central screw turn actuator engaged with the clamp screw to permit rotation of the central screw turn actuator relative to and movement along the cylindrical threaded body when rotational force is applied in first and second rotational directions to the torque amplifying knob in order to thereby prevent and permit relative movement, respectively, of a combination of the central screw turn actuator, the first clamp, and the second clamp (par. 0044 explains how rotation of the nut 86 in a first direction causes the nut to move toward head portion 82 and rotation of the nut 86 in a second direction causes the nut to move away from the head portion 82, which therefore allows move of the clamp assemblies).
	Lessig, however, fails to disclose the knob having a collapsible turn lever, the turn lever having a longitudinal body extending between a movable end and a hinged end, the hinged end of the turn lever being connected via a hinge to the central screw turn actuator, the movable end of the turn lever being movable between a collapsed position where the lever is situated over the central screw turn actuator and an open position where the movable end is situated outwardly from the central screw turn actuator.
	Kanaan (although not used with a clamp apparatus for an external fixation device, this reference discloses a knob that is able to expand outward using levers, therefore it is pertinent to the instant application by providing a knob/gripping surface that could increase torque and be easier for a medical professional to grasp) discloses a knob (Fig. 1 rotatable member 20) having a collapsible turn lever (Fig. 1 levers 30; modification to Lessig would include both levers 30), the turn lever having a longitudinal body extending between a movable end and a hinged end (Fig. 1, see annotated directly below), the hinged end of the turn lever being connected via a hinge (Fig. 1 pivot point 38) to the central screw turn actuator (Fig. 1 rotatable member 20 serves as a screw turn actuator, pivot point 38 is connected to face portion 23 of rotatable member 20), the movable end of the turn lever being movable between a collapsed position where the lever is situated over the central screw turn actuator and an open position where the movable end is situated outwardly from the central screw turn actuator (col. 5 lines 20-30 explain how lever 30 is movable from a stored position to an extended position; extended position is exhibited in Fig. 1).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping surface 104 in Lessig by providing collapsible turn levers. This would effectively increase the manual tightening or loosening torque applied to the device while also increasing the tightening or loosening diameter for the rotatable member, as noted by Kanaan (col. 5 lines 21-30)
	Regarding claim 2, Lessig, as modified, discloses wherein each of the first and second pin/rod clamps comprise a body with generally planar first and second sides (Fig. 1 in Lessig, see annotated figure directly below) and a lateral peripheral edge (Fig. 1 in Lessig, see annotated directly below), each of the bodies having a screw hole extending through the body between the planar first and second sides (Fig. 3A in Lessig bore 8A, Fig. 4A bore 10A, Fig. 5A bore 12A), the screw hole having a shape and size to permit passage of the threaded body of the clamp screw therethrough (Lessig, par. 0007 lines 1-2), the planar sides of the bodies of the first and second pin/rod clamps being in parallel (see planar sides parallel in Lessig annotated Fig. 1 below), the bodies of the first and second pin/rod clamps being either fixed relative to or rotatable about the clamp screw based upon a longitudinal location of the torque amplifying knob along the threaded body of the clamp screw means, the peripheral edge having longitudinal seating channels along the edge (Fig. 1 in Lessig receiving portions 24, 26, 54, 56), each of the channels having a channel opening with a shape and size to receive and permit entry of either a rod or a bone pin therein (Lessig par. 0030).

    PNG
    media_image1.png
    817
    753
    media_image1.png
    Greyscale

	Regarding claim 3, Lessig, as modified, discloses wherein each of the attachment means associated with each of the first and second pin/rod clamps comprises two opposing and parallel seating channels for rods (Fig. 1 in Lessig first and second receiving portions 54 and 56; par. 0037 lines 7-9) at opposing ends of the peripheral edge and two opposing and parallel seating channels for bone pins (Fig. 1 in Lessig receiving portions 24 and 26; par. 0031 in Lessig lines 7-12) at opposing ends of the peripheral edge.
	Regarding claim 4, Lessig, as modified, discloses wherein a planar side of the first clamp that is contiguous with a planar side of the second clamp (Fig. 1 in Lessig, see annotated figure directly below) has radial ratchet grooves (Fig. 4A in Lessig serrated portion 126; Fig. 5A in Lessig serrated portion 128) situated about the clamp screw hole (Fig. 4A in Lessig bore 10A; Fig. 5A in Lessig bore 12A) that implement a ratcheting and securing mechanism (par. 0009 in Lessig lines 1-4 explain that the serrated portions prevent the clamp assemblies from rotating in respect to one another; therefore, the serrated portions serve as a ratcheting and securing mechanism), the ratchet grooves of the first clamp being in mating engagement with the ratchet grooves of the second clamp (par. 0050 in Lessig lines 7-10) so that the rotation of the first and second pin/rod clamps occurs in discrete incremental rotational steps (due to the serrations/grooves, it is understood that rotation of the clamps would occur in incremental steps).

    PNG
    media_image2.png
    679
    664
    media_image2.png
    Greyscale

	Regarding claim 5, Lessig, as modified, discloses a spring situated between the first and second pin/rod clamps (Fig. 2 in Lessig biasing member 130; par. 0051 lines 5-7) that imposes a separation force between the first and second pin/rod clamps (Lessig par. 0009 lines 4-7) that, along with the radial ratchet grooves that are in physical contact, assists with effecting a ratcheting and securing effect when the knob is rotated (Lessig par. 0009 lines 7-14).
	Regarding claim 6, Lessig, as modified, discloses wherein the clamp screw further comprises a clamp screw head (Fig. 2 in Lessig head portion 82) and a threaded nut (Fig. 2 in Lessig nut 86) of a shape and size to move along the threaded body, and wherein the central screw turn actuator is connected to the clamp screw nut (Fig. 1 in Lessig, see figure annotated directly below), and an underside of the clamp screw head is secured to the one of the first and second pin/rod clamps that is furthest away from the central screw turn actuator (Fig. 1 in Lessig, see figure annotated directly below).

    PNG
    media_image3.png
    737
    662
    media_image3.png
    Greyscale

	Regarding claim 7, Lessig, as modified, wherein each of the turn levers (two levers 30 as modified by Kanaan) of the torque amplifying knob are of a size and shape such that when in the collapsed position, each of the turn levers substantially resides within the peripheral edges of the first and second pin/rod clamps (with the modification of claim 1 recesses 32 of Kanaan are included to store the levers 30, thus when levers 30 are stored in recesses 32, this means they are residing within the clamps).
	Regarding claim 8, Lessig discloses wherein the threaded nut and the central screw turn actuator are a singular unitary part (Fig. 2 in Lessig gripping portion 104 and nut 86 can be seen as a single part).
	Regarding claim 9, Lessig, as modified, discloses a multi-purpose external fixator (Fig. 8 in Lessig external fixation device 132), comprising the universal clamp apparatus of claim 1 (see rejection for claim 1 above).
	Regarding claim 10, Lessig, as modified, is capable of the pin/rod clamps, the clamp screw, and the torque amplifying knob being made with a glass fiber (Lessig par. 0028 explains any component of clamp 1 can be made of any suitable material, especially a biocompatible material, which can encompass a glass fiber).
	Regarding claim 20, Lessig, as modified, discloses a universal clamp apparatus (Fig. 1 in Lessig adjustable clamp 1) for an orthopedic exterior fixator, the universal clamp apparatus comprising: first and second pin/rod clamps (Fig. 1 in Lessig first clamp assembly 2 and second clamp assembly 4), each of the first and second pin/rod clamps having an attachment means (Fig. 1 in Lessig first receiving portion 54 and second receiving portion 56, receiving portions 24 and 26) for attaching to at least one of the following: a frame rod associated with a frame of the fixator and/or a bone pin for implantation in a bone fragment (Lessig par. 0031 lines 7-12); a clamp screw (Fig. 2 in Lessig shaft 6) comprising an elongated cylindrical threaded body (Fig. 2 in Lessig threaded portion 80) extending through and connecting the first and second pin/rod clamps (Lessig par. 0042 lines 1-4);
	Lessig, however, fails to disclose a size changeable knob designed to change between a first size and a second size.
	Kanaan (although not used with a clamp apparatus for an external fixation device, this reference discloses a knob that is able to expand outward using levers, therefore it is pertinent to the instant application by providing a knob/gripping surface that could increase torque and be easier for a medical professional to grasp) discloses a size changeable knob (Fig. 1 rotatable member 20) designed to change between a first size and a second size (col. 5 lines 20-30 stored position and extended position), the first size having at least a part that extends a greater distance in a direction outwardly from the threaded body of the clamp screw as compared to the second size so that a greater rotational torque can be applied relative to the clamp screw in connection with the first size as compared to the second size (col. 8 lines 21-30), the knob having a central screw turn actuator (Fig. 1 rotatable member 20 serves as a screw turn actuator, pivot point 38 is connected to face portion 23 of rotatable member 20) engaged with the clamp screw (Fig. 1 bore 40 allows rotatable member 20 to be threaded onto a screw) to permit rotation of the central screw turn actuator relative to and movement along the cylindrical threaded body when rotational force is applied in first and second rotational directions to the force amplifying knob in order to thereby prevent and permit relative movement, respectively, of a combination of the central screw turn actuator, the first pin/rod clamp, and the second pin/rod clamp (col. 4 lines 57 – col. 5 line 11 explains how rotatable member 20 is able to move along a cylindrical threaded body such as a spindle).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lessig by providing a size-changeable turn knob. This would effectively increase the manual tightening or loosening torque applied to the device while also increasing the tightening or loosening diameter for the rotatable member, as noted by Kanaan (col. 5 lines 21-30)
	Regarding claim 21, Lessig, as modified, discloses the size changeable knob includes one or more collapsible turn levers (with the modification of Lessig in claims 1 and 7, lever 30 collapses into recess 32).

Conclusion
11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes Mears (4620533), Nemovicher (20190110814), Muniz (10722268), and Kent (20210100585), which are all within the art of clamp apparatuses used with external fixators. See form PTO-892 for additional information.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE DANIELLE CLINE whose telephone number is (571)272-5795. The examiner can normally be reached M-F 8:30a-5p.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773